IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT NASHVILLE
                              Assigned on Briefs July 21, 2004

           STATE OF TENNESSEE v. JAMES FRANKLIN REDDEN

                  Direct Appeal from the Circuit Court for Bedford County
                             No. 15066     Charles Lee, Judge



                    No. M2003-01768-CCA-R3-CD - Filed August 20, 2004


A Bedford County jury convicted the defendant, James Franklin Redden, of theft of property valued
over $1,000. The trial court sentenced him to eight years incarceration as a multiple offender. On
appeal, the defendant contends the evidence is insufficient to support his conviction. We dismiss
the appeal due to the untimely filing of a notice of appeal.

                  Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

JOE G. RILEY , SP . J., delivered the opinion of the court, in which JOSEPH M. TIPTON and ROBERT W.
WEDEMEYER, JJ., joined.

Donna Leigh Hargrove, District Public Defender; and Andrew Jackson Dearing, III, Assistant
District Public Defender, for the appellant, James Franklin Redden.

Paul G. Summers, Attorney General and Reporter; Thomas E. Williams, III, Assistant Attorney
General; William Michael McCown, District Attorney General; and Michael David Randles,
Assistant District Attorney General, for the appellee, State of Tennessee.

                                             OPINION

        The defendant was convicted of theft over $1,000, a Class D felony, for stealing Nellie
Mahaffey’s vehicle on February 25, 2002. See Tenn. Code Ann. §§ 39-14-103, -105(3). The trial
court ordered the defendant to serve eight years in confinement as a multiple offender.

        The defendant filed a pro se notice of appeal on June 26, 2003, over seven months after the
trial court’s entry of its November 12, 2002, order denying the defendant’s motion for a new trial.
Defense counsel subsequently filed a notice of appeal on July 22, 2003. Tennessee Rule of
Appellate Procedure 4(a) provides that a notice of appeal must be filed within thirty days of the
judgment from which the appeal is taken. However, the appellate court in a criminal case may
waive the timely filing of a notice of appeal “in the interest of justice.” Tenn. R. App. P. 4(a); see
Crittenden v. State, 978 S.W.2d 929, 932 (Tenn. 1998). In the case at bar, the defendant filed his
notice of appeal more than six months beyond the thirty-day requirement. The record and the
defendant’s brief offer no explanation for the failure to file a notice of appeal in a timely fashion.
Moreover, the defendant has not requested that this court waive the timely filing of the notice of
appeal.

        Sufficiency of the evidence is the only issue raised by the defendant on appeal. Upon
reviewing the record and the applicable law, we conclude this issue is utterly without merit.
Therefore, we conclude the “interest of justice” does not require a waiver of the timely filing of the
notice of appeal.

       Accordingly, the appeal is dismissed.


                                                       ____________________________________
                                                       JOE G. RILEY, SPECIAL JUDGE




                                                 -2-